Name: Commission Regulation (EEC) No 3469/84 of 11 December 1984 derogating from Regulation (EEC) No 2102/84 in regard to the date for submission of grape harvest declarations in Italy
 Type: Regulation
 Subject Matter: Europe;  cultivation of agricultural land
 Date Published: nan

 No L 324/ 14 Official Journal of the European Communities 12. 12. 84 COMMISSION REGULATION (EEC) No 3469/84 of 11 December 1984 derogating from Regulation (EEC) No 2102/84 in regard to the date for submission of grape harvest declarations in Italy latest date for submission of grape harvest declarations for the wine year now in progress ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 1208/84 (2), and in particular Article 28 (4) thereof, Whereas Article 5 of Commission Regulation (EEC) No 2102/84 of 13 July 1984 on harvest production and stock declarations relating to wine-sector products (3), as amended by Regulation (EEC) No 2459/84 of 20 August 1984 (4), sets 30 November as the latest date for submission of grape harvest declara ­ tions by producers in all Member States other than Germany ; whereas, as a result of administrative diffi ­ culties encountered by the Italian Government, produ ­ cers did not receive the forms to be used for this declaration in good time ; whereas the absence of harvest declarations would have serious consequences on both management of the market and producers' rights ; whereas it is essential therefore to defer the HAS ADOPTED THIS REGULATION : Article 1 By way of derogation from the second indent of Article 5(1 ) of Regulation (EEC) No 2102/84 harvest declarations in Italy for the 1984/85 wine year shall be made not later than 15 December 1984. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 December 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 11 December 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 54, 5 . 3 . 1979, p. 1 . 0 OJ No L 115, 1 . 5 . 1984, p. 77. (3) OJ No L 194, 24. 7. 1984, p. 1 . (4) OJ No L 231 , 29 . 8 . 1984, p. 5 .